EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad M. Dougherty on June 17, 2022.
The application has been amended as follows: 
Claim 25 has been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
The gas injector for processing a substrate as claimed in claim 1 was not found in or suggested by the art, specifically: a body having an inlet connectable to a gas source that is configured to provide a gas flow in a first direction into the inlet when processing a substrate on a substrate support disposed within a processing volume of a processing chamber, wherein the substrate support has a first edge and a second edge opposite the first edge in a direction orthogonal to the first direction; and a gas injection channel formed in the body, wherein: the gas injection channel is in fluid communication with the inlet; the gas injection channel is configured to deliver the gas flow to a processing chamber inlet of the processing chamber; the gas injection channel has a first interior surface that is parallel to a second direction and a second interior surface that is parallel to a third direction; the first, second, and third directions are parallel to a first plane; the second and third directions do not intersect a center of the substrate, and are at an angle to the first direction towards the second edge of the substrate support; and the second direction is tilted from the first direction by between 15⁰ to 35⁰ towards the second edge of the substrate support; and the third direction is substantially tangential to the second edge of the substrate support. More specifically, the second direction is tilted from the first direction by between 15⁰ to 35⁰ towards the second edge of the substrate support; and the third direction is substantially tangential to the second edge of the substrate support was not found in or suggested by the art.
The apparatus for processing a substrate as claimed in claim 7 was not found in or suggested by the art, specifically: a chamber body having a chamber gas inlet, a chamber gas outlet, and a processing volume between the chamber gas inlet and the chamber gas outlet in a first direction; a substrate support disposed within the processing volume; a gas injector having an injector inlet and a gas injection channel, wherein: the injector inlet is connectable to a gas source that is configured to provide a gas flow in the first direction into the injector inlet when processing a substrate on the substrate support; the gas injection channel is in fluid communication with the injector inlet; and the gas injection channel is configured to deliver the gas flow to the chamber gas inlet; an exhaust assembly coupled to the chamber gas outlet; and a side exhaust pump coupled to the processing volume via a side port of the chamber body, wherein: the side port is disposed near a first edge of the substrate support; the gas injection channel has a first interior surface that is parallel to a second direction and a second interior surface that is parallel to a third direction; the first, second, and third directions are parallel to a first plane; and the second and third directions do not intersect a center of the substrate, and are at an angle to the first direction towards a second edge of the substrate support opposite the first edge in a fourth direction that is orthogonal to the first direction. More specifically, an exhaust assembly coupled to the chamber gas outlet; and a side exhaust pump coupled to the processing volume via a side port of the chamber body, wherein: the side port is disposed near a first edge of the substrate support was not found in or suggested by the art.
The gas injector for processing a substrate as claimed in claim 21 was not found in or suggested by the art, specifically: a body having an inlet connectable to a gas source that is configured to provide a gas flow in a first direction into the inlet when processing a substrate on a substrate support disposed within a processing volume of a processing chamber, wherein the substrate support has a first edge and a second edge opposite the first edge in a direction orthogonal to the first direction; and a gas injection channel formed in the body, wherein: the gas injection channel is in fluid communication with the inlet; the gas injection channel is configured to deliver the gas flow to a processing chamber inlet of the processing chamber; the gas injection channel has a first interior surface that is parallel to a second direction and a second interior surface that is parallel to a third direction; the first, second, and third directions are parallel to a first plane; the second and third directions do not intersect a center of the substrate, and are at an angle to the first direction towards the second edge of the substrate support; and the second and third directions are not the same. More specifically, the second and third directions are not the same was not found in or suggested by the art.
The gas injector for processing a substrate as claimed in claim 22 was not found in or suggested by the art, specifically: a body having an inlet connectable to a gas source that is configured to provide a gas flow in a first direction into the inlet when processing a substrate on a substrate support disposed within a processing volume of a processing chamber, wherein the substrate support has a first edge and a second edge opposite the first edge in a direction orthogonal to the first direction; and a gas injection channel formed in the body, wherein: the gas injection channel is in fluid communication with the inlet; the gas injection channel is configured to deliver the gas flow to a processing chamber inlet of the processing chamber; the gas injection channel has a first interior surface that is parallel to a second direction and a second interior surface that is parallel to a third direction; the first, second, and third directions are parallel to a first plane; the second and third directions do not intersect a center of the substrate, and are at an angle to the first direction towards the second edge of the substrate support; and more specifically, the second and third directions are not parallel. More specifically, the second and third directions are not parallel was not found in or suggested by the art. 
The method for processing a substrate as claimed in claim 23 was not found in or suggested in the art, specifically: injecting a gas flow in a first direction from a gas source into a gas injector when processing a substrate on a substrate support disposed within a processing volume of a processing chamber, the substrate support having a first edge and a second edge opposite the first edge in a direction orthogonal to the first direction, wherein the processing chamber has a chamber gas inlet and a chamber gas outlet, and the substrate support is disposed between the chamber gas inlet and the chamber gas outlet in the first direction; and injecting the gas flow from the gas injector into the processing chamber, wherein: the gas flow from the gas injector is directed between a second direction and a third direction; and the second and third directions do not intersect a center of a substrate disposed on the substrate support and are at an angle to the first direction towards the second edge of the substrate support; and wherein the gas injector comprises: a body having an inlet connectable to the gas source that is configured to provide the gas flow in the first direction into the inlet when processing the substrate; and a gas injection channel formed in the body, wherein: the gas injection channel is in fluid communication with the inlet; the gas injection channel is configured to deliver the gas flow to a processing chamber inlet of the processing chamber; the gas injection channel has a first interior surface that is parallel to the second direction and a second interior surface that is parallel to the third direction; the first, second, and third directions are parallel to a first plane; and more specifically, the second direction is tilted from the first direction by between 15⁰ to 35⁰ towards the second edge of the substrate support; and the third direction is substantially tangential to the second edge of the substrate support. More specifically, the second direction is tilted from the first direction by between 15⁰ to 35⁰ towards the second edge of the substrate support; and the third direction is substantially tangential to the second edge of the substrate support was not found in or suggested by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716